The offense is theft of property over the value of fifty dollars, the punishment confinement in the penitentiary for two years.
Appellant brings forward one bill of exception which does not appear to have been filed in the trial court. Unless said bill was a filed paper, and was filed within the time prescribed by law, this court would be unauthorized to consider it. The record failing to show its filing, we are not permitted under the decisions of this court to review the matter presented by said bill of exception. Crosby v. State, 263 S.W. 916; Childress v. State, 241 S.W. 1029; Oliver v. State,124 S.W. 637.
There were no exceptions to the court's charge. The evidence is sufficient to show the theft by appellant from one W. W. Wilmoth of three sets of harness of the value of $150. The record discloses that shortly after the stolen property was missed by the owner appellant and two others were found in possession thereof. Appellant failed to testify in his own behalf. *Page 18 
The evidence being sufficient to sustain the conviction, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.